MEMORANDUM & ORDER

AQUILINO, Senior Judge:
Pursuant to this court’s slip opinion 04-149, 28 CIT_(Nov. 24, 2004), final judgment was entered, dismissing this action. Upon subsequent denial of a motion for rehearing per slip opinion 05-15, 29 CIT_(Feb. 3, 2005), the originally-pro-se plaintiffs adoptive counsel prosecuted an appeal to the U.S. Court of Appeals for the Federal Circuit, which handed down a decision that concluded:
*649The judgment of the United States Court of International Trade is vacated in part, reversed in part, and the case is remanded with instructions to dismiss.
Sergio U. Retamal & John J. Galvin v. U.S. Customs & Border Protection, 439 F.3d 1372, 1378 (Fed.Cir. 2006).
That court’s judgment issued as a mandate on April 27, 2006 to the foregoing effect causes this court to reaffirm that all that its judgment did on November 24, 2004 was to do what the appellate remand now seemingly requires, to wit, dismiss this action.
Ergo, it is once again so ordered.